        Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                              Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                         February 03RD, 2020
                        Relief Defendants


    DEFENDANT’S MOTION FOR RECONSIDERATION OF THE RULING
GRANTING PARTIAL PAYMENT OF FEES TO HARRIS ST. LAURENT [DOC. #1424]


       The pro se Defendant respectfully submits this Motion for Reconsideration of the Court’s

Ruling [Doc. #1424 or “Ruling”] Granting Partial Payment of Fees to Harris St. Laurent (“HS”).

The Defendant reserves all rights to all issues.



                                          ARGUMENTS

       The esteemed Court should reconsider its Ruling granting partial payment of fees to HS

for the reasons within. There is good cause for the Court to grant this Motion.

       First, this Motion for Reconsideration is timely, as Connecticut Local Rule 7(c) provides

that “[m]otions for reconsideration shall be filed and served within seven (7) days of the filing of

the decision of order from which such relief is sought.” D. Conn. L. Civ. R. 7(c). The Court’s

Ruling [Doc. #1424] is dated January 29th, 2020; and hence this Motion is timely.

                                                   1
         Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 2 of 7



         Second, a motion for reconsideration is appropriate where a court overlooks

“controlling decisions or factual matters that were put before it on the underlying motion . . . and

which, had they been considered, might have reasonably altered the result before the court.”

Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp. 2d 390, 392 (S.D.N.Y. 2000).

         In this particular instance, the Court has overlooked the fact that HS has held onto Ms.

Ahmed’s Harry Winston earrings (“Earrings”), which even the Receiver has requested physical

possession of [Doc. #1300] and had submitted a Proposed Order for the convenience of the

Court.

         Not only that, the SEC and the Relief Defendants have presented clear evidence of HS

misrepresenting significant facts concerning the safekeeping of the Earrings in their possession.

[Doc. #1303, 1326, 1342]. Furthermore, HS’s point-blank refusal to comply with Court Order

which permits the Receiver to take custody and control of the Receivership Assets [Doc. #1321,

1322] stands in contempt of this Court.

         Thus, allowing a payment to HS of $279,000 [Doc. #1424 at 6] while still allowing HS to

retain physical control of the Earrings, which were acquired for approximately $700,000 (to the

best of Defendant’s knowledge and memory) and which have likely appreciated in value since

then, allows HS to retain physical control and custody of assets over the $1,000,0001 that Ms.

Ahmed (not the Defendant) requested for the remainder of their payment [Doc. #1192 at 6].

The Defendant has opposed that submission by the Relief Defendants for even the payment of

$1,000,000 to the HS law firm.




1
 This does not even include the estimated $100,000 that is in HS’s Trust Account for the benefit of the
Relief Defendants.

                                                    2
        Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 3 of 7



       Also, the Court has already lifted the stay of litigation on HS against the Relief

Defendants. The Court should note that it is only Ms. Ahmed who is solely responsible for any

payment of fees to HS and not any of the other Relief Defendants.

       Third, a motion for reconsideration may be granted to “correct a clear error or prevent

manifest injustice.” Doe v. New York City Dep't of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983).

The Defendant claims it would amount to “manifest injustice” for the Court to use assets that the

Court itself has determined belongs to the Defendant for the use of the payment towards

someone else’s legal counsel (HS) with no benefit to the Defendant when the Defendant

specifically opposes that payment.

       By way of further context, as the Defendant has mentioned earlier, HS has significantly

overbilled the Relief Defendants [Doc. #1192 at 4]; they are holding onto Ms. Ahmed’s valuable

Earrings in contempt of Court Order; the Court has not yet ruled on pending motions for the

release of fees for the Defendant to retain legal counsel in various matters [Doc. #1324, 1371, fee

motions for NMR proceeding, arbitration]; and the Court has denied the release of medical

expenses for the Defendant and the Defendant’s Emergency Motion for Living Expenses is still

pending with the esteemed Court.

       Fourth, the Defendant opposes any payment to HS from assets that the Court has

determined belong to him. While the Court has stated that the Defendant “does not oppose the

use of Receivership Estate assets to pay for services for the Relief Defendants,” [Doc. #1424 at

4]; that absolutely does not mean that the Defendant consents to a blanket release of his assets

for the payment to the Relief Defendants’ counsels.

       The Defendant did not object to a release of fees for the Relief Defendants’ appellate

counsel, nor does the Defendant object to a release of fees for Murtha Cullina (up to $350,000).

These law firms are very differently situated than HS. Unlike these firms, HS has substantially
                                                 3
        Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 4 of 7



overbilled the Relief Defendants (even the SEC has claimed that HS entries are vague and that

HS has overbilled); and HS is holding onto several assets illegally, such as the Harry Winston

earrings, against Ms. Ahmed’s wishes (and the Receiver’s directive and the Defendant’s

request). HS has also plainly lied and misrepresented about why they are holding on to those

Earrings in the first place [Doc. #1342]. There is significant and substantial difference between

HS and the other law firms or other service providers to the Relief Defendants that this Court

must take into account, as HS has not acted in good-faith. In fact, the Defendant reserves his

rights to pursue all legal options against the law firm of HS in the aftermath of this dispute.

       Fifth, the Court has stated that the Defendant “should [not be] prevent[ed] from

accessing funds which the Receiver expects will likely not be necessary to satisfy the

judgment…” [Doc. #1405 at 5]. The Court has also imposed significant “certain conditions” on

the release of these assets for retention of counsel for the Defendant’s appeal; and yet it has

released a blanket $279,000 to HS without any conditions on that release and without first ruling

on the Defendant’s pending fee motions.

       In addition, the Court declined to release any funds for the Defendant’s representation in

this matter, which has severely prejudiced him in this case.

       The Defendant believes the Court, having determined that all assets belong to the

Defendant, has no jurisdiction or legal right to spend and distribute his assets to parties that are

not creditors of the Defendant and who did not represent the Defendant and whose activities did

not benefit the Defendant at all when the Defendant opposes those payments. Rather to the

contrary, the abysmal performance and less than professional conduct of the HS law firm has

severely hurt the Defendant and his assets are not available for this Court to use and distribute to

pay the legal counsel of the firm of HS. Period.


                                                   4
        Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 5 of 7



       Finally, the Defendant now having filed a proper notice of appeal [Doc. #1442] on this

Ruling, jurisdiction has shifted to the Second Circuit Court of Appeals since the “filing of a

notice of appeal is an event of jurisdictional significance – it confers jurisdiction on the court of

appeals and divests the district court of... control over those aspects of the case involved in the

appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)(per curiam). Once

a notice of appeal has been filed, a district court may take actions only “in aid of the appeal or to

correct clerical errors,” Leonhard v. United States, 633 F.2d 599, 609- 10 (2d Cir. 1980), cert.

denied, 451 U.S. 908, 101 S.Ct. 1975, 68 L.Ed.2d 295 (1981).

       This Court simply does not have jurisdiction to order any payment to HS due to pendent

jurisdiction on the Ruling by the Second Circuit Court of Appeals.



                                          CONCLUSION

       WHEREFORE, the Defendant humbly and respectfully requests that the Court reconsider

its Ruling allowing the payment of any fees to HS to prevent manifest injustice and severe

prejudice to the Defendant. In particular, the Court should stay any payment to HS from the

assets that the Court has determined belongs to the Defendant until the Second Circuit Court of

Appeals has ruled on this and multiple other interrelated matters now under appeal.




                                                  5
         Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 6 of 7



                                            Respectfully Submitted,



Dated:        February 03RD, 2020           /s/ Iftikar Ahmed
                                            ____________________________
                                            Iftikar A. Ahmed
                                            C/O Advocate Anil Sharma
                                            Government Place East
                                            Kolkata 700 069, India

                                            Tel: +91-983-008-9945
                                            e-mail: iftyahmed@icloud.com

                                            Pro Se




                                        6
        Case 3:15-cv-00675-JBA Document 1443 Filed 02/03/20 Page 7 of 7



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              7
